Stolz, Judge.
The plaintiff appealed from the order of the trial judge vacating and setting aside a prior default judgment. The plaintiff did not obtain a certificate from the trial judge that the decision is of such importance to the case that immediate review should be had.
The order vacating and setting aside the default judgment had the effect of continuing the pendency of the case in the trial court. This judgment was not final, (Code Ann. § 6-701 (a) (1) (Ga. L. 1965, p. 18; 1966, pp. 1072, 1073; 1975, pp. 757, 758)), and was not of the type specifically excepted under the provisions of Code Ann. § 6-701 (a)(3). Inasmuch as no certificate of immediate appealability was obtained, (Code Ann. § 6-701 (a) (2) (A)), the appeal is premature and subject to dismissal. Wilson v. Wilson, 130 Ga. App. 175 (202 SE2d 681); Lee v. Smith, 119 Ga. App. 808 (168 SE2d 880).

Appeal dismissed.


Bell, C. J., and Clark, J., concur.